  Case 19-40658        Doc 69     Filed 05/28/19 Entered 05/28/19 13:45:27          Desc Main
                                   Document     Page 1 of 15


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


 In re:
                                                                                      Chapter 7
 Scheherazade, Inc,                                                        Bankruptcy 19-40658

                                 Debtor.


                            NOTICE OF SETTLEMENT AND SALE


TO:       THE UNITED STATES TRUSTEE, ALL CREDITORS, AND OTHER PARTIES IN
          INTEREST:

        On June 20, 2019, or as soon thereafter as the transaction may be completed, the trustee of
the estate will settle a controversy and sell property of the estate as follows:

Prior to the filing of the petition in this bankruptcy case, Chardonnay Diamonds, LLC
(“Chardonnay”), an Illinois limited liability company, delivered the following three (3) pieces of
jewelry to the debtor, to be sold by the debtor in the ordinary course:

          1. Item No. CR16017: A 1.30 carat Cushion Cut Chardonnay Diamond® (graded W-X /
             / VS1 GIA1205884606) – set in an 18 karat Tri-Color Semi Mtg with 18 Ideal Cut
             Diamonds = .21 total weight;

          2. Item No. CR16016: A 1.11 carat Oval Cut Chardonnay Diamond® (W-X I I VSl
             GIA1172344012)- set in an 18 karat Yellow & Rose Gold Mtg with 20 Ideal cut
             diamonds = .17 total weight; and

          3. Item No. CR16019: A 1.50 carat Marquise Cut Chardonnay Diamond® W-X II VS1
             GIA2206962005 - set in 18 karat Tri-Color Mounting wl20 Ideals = .28 total weight;

             (collectively the “Jewelry”)

The trustee argues the relationship between the debtor and Chardonnay was a consignment
governed by Article 9 of the Uniform Commercial Code, as adopted in Minnesota. Chardonnay
does not dispute it did not file a UCC Financing Statement to perfect its interest in the Jewelry
under Article 9. The trustee therefore argues that Chardonnay Diamonds’ security interest is
avoidable and can be preserved for the benefit of the bankruptcy estate under 11 U.S.C. §§ 544,
550, and 551. Chardonnay disputes the trustee’s claims. Chardonnay argues the relationship was
not a consignment as defined by Article 9 and that the debtor and bankruptcy estate merely have a
possessory interest in the Jewelry.
  Case 19-40658        Doc 69     Filed 05/28/19 Entered 05/28/19 13:45:27              Desc Main
                                   Document     Page 2 of 15


To settle the dispute and in exchange for the estate’s rights, title and interest in the Jewelry,
Chardonnay Diamonds will deliver the sum of $6,500.00 to the trustee. The sale of the Jewelry to
Chardonnay Diamonds is “as is” without any representation or warranties.

Chardonnay Diamonds also sold item CR 15012, GIA 1162550156 to the debtor. On the petition
date, item 15012 was included in the debtor’s store-owned inventory and not a memo or
consignment piece. Item 15012 will be sold by the trustee during the store closing sale and all
proceeds from the sale of item 15012 will be estate property.

The trustee believes this sale is in the best interest of the bankruptcy estate.

The trustee requests that the stay pursuant to Federal Rule of Bankruptcy Procedure 6004(h) be
waived and shall not apply to this sale.


                              OBJECTION: MOTION: HEARING

       Under applicable rules, any objection must be in writing, be delivered to the trustee and
the United States Trustee, and be filed with the clerk, not later than 12:00 noon on the day before
the above date. If an objection is timely delivered and filed, the court will hold an expedited hearing
on the objection with reduced notice of the hearing. The hearing will be scheduled by the trustee
with notice by the trustee to the objecting party and the United States Trustee. If an objection is
made or an order is required, the undersigned trustee moves the Court for such orders as may be
necessary and appropriate.


 Clerk of Court                          United States Trustee          Nauni Manty, Trustee
 United States Bankruptcy Court          1015 U.S. Courthouse           401 2nd Ave N, Ste 400
 300 South Fourth Street                 300 South Fourth Street        Minneapolis, MN 55401
 301 U.S. Courthouse                     Minneapolis, MN 55415
 Minneapolis, MN 55415

 Dated: May 28, 2019                             By: /e/ Nauni Manty
                                                     Nauni Manty, Trustee
             Case 19-40658         Doc 69      Filed 05/28/19 Entered 05/28/19 13:45:27                 Desc Main
                                                Document     Page 3 of 15




                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA

IN RE: Scheherazade, Inc.                                       CASE NO: 19-40658
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7




On 5/28/2019, I did cause a copy of the following documents, described below,
Notice of Settlement and Sale




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 5/28/2019
                                                          /s/ Nauni Manty
                                                          Nauni Manty 230352
                                                          Manty & Associates, PA
                                                          401 2nd Avenue North, Suite 400
                                                          Minneapolis, MN 55401
                                                          612 465 0990
                 Case 19-40658           Doc 69       Filed 05/28/19 Entered 05/28/19 13:45:27                       Desc Main
                                                       Document     Page 4 of 15




                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF MINNESOTA

 IN RE: Scheherazade, Inc.                                              CASE NO: 19-40658

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 5/28/2019, a copy of the following documents, described below,

Notice of Settlement and Sale




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 5/28/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Nauni Manty
                                                                            Manty & Associates, PA
                                                                            401 2nd Avenue North, Suite 400
                                                                            Minneapolis, MN 55401
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  69 SERVED
                                           FiledVIA
                                                  05/28/19
                                                    USPS FIRST Entered   05/28/19 13:45:27 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 5 of 15
LABEL MATRIX FOR LOCAL NOTICING          BHM CAPITAL LLC                          EATON HUDSON INC
08644                                    785 WESTON RIDGE PARKWAY                 3015 DUNES W BLVD
CASE 19-40658                            CHASKA MN 55318-1202                     STE 201
DISTRICT OF MINNESOTA                                                             MOUNT PLEASANT SC 29466-8218
MINNEAPOLIS
TUE MAY 28 13-29-57 CDT 2019




GALLERIA SHOPPING CENTER LLC             GEMCO INTERNATIONAL INC                  K TAKAHASHI CO INC
CO FAEGRE BAKER DANIELS LLP              1660 HIGHWAY 100 S STE 578               250 E 54TH ST APT 12D
ATTN- COLIN DOUGHERTY                    ST LOUIS PARK MN 55416-1566              NEW YORK NY 10022-4812
90 SOUTH 7TH ST STE 2200
MINNEAPOLIS MN 55402-3924




                                                                                  DEBTOR
LDM COMPANY                              MICHAEL BONDANZA INC
SUITE 300                                CO MORRISON COHEN LLP                    SCHEHERAZADE INC
4517 MINNETONKA BLVD                     909 THIRD AVENUE                         3181 WEST 69TH STREET
ST LOUIS PARK MN 55416 UNITED STATES     NEW YORK NY 10022-4731                   EDINA MN 55435
55416-5411




WELLS FARGO VENDOR FINANCIAL SERV LLC    MINNEAPOLIS                              6300 YORK AVE S
FKA G                                    301 US COURTHOUSE                        102
CO A RICOH USA PROGRAM FDBA IKON         300 SOUTH FOURTH STREET                  EDINA MN 55435-2287
FINANC                                   MINNEAPOLIS MN 55415-1320
PO BOX 13708
MACON GA 31208-3708




AGLAM INC                                AGLAM INC                                ATT
2409 FROSTED GREEN LANE                  4651 LOUIS AVE                           PO BOX 6416
PLANO TX 75025-6440                      LOS ANGELES CA 91316-3924                CAROL STREAM IL 60197-6416




ABBOT JEWELRY SYSTEMS INC                ADAM ALTMAN                              ALICIA SCHAAL
3 CORPORATE DRIVE                        901 NORTH THIRD STREET SUITE 140         2919 BUCHANAN STREET NE
SUITE 215                                MINNEAPOLIS MN 55401-1169                MINNEAPOLIS MN 55418-2208
SHELTON CT 06484-6252




ALLIE HAFEZ                              AMANDA MORAN                             AMDEN JEWELRY
PO BOX 270534                            7206 STEWART DRIVE                       550 S HILL ST
MINNEAPOLIS MN 55427-6534                EDEN PRAIRIE MN 55346-3248               SUITE 950
                                                                                  LOS ANGELES CA 90013-2429




AMDEN JEWELRY INC                        AMENTA                                   AMERICAN EXPRESS NATIONAL BANK
550 S HILL ST SUITE950                   106901 S SAM HOUSTON PARKWAY             CO BECKET AND LEE LLP
LOS ANGELES CA 90013-2429                SUITE 100                                PO BOX 3001
                                         HOUSTON TX 77071                         MALVERN PA 19355-0701




AMERICAN GEM SOCIETY                     AMY ANDERSON                             AMY J ANDERSON
8881 W SAHARA AVE                        5725 36TH AVE S                          5725 36TH AVE S
LAS VEGAS NV 89117-5865                  MINNEAPOLIS MN 55417-2907                MINNEAPOLIS MN 55417-2907
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  69 SERVED
                                           FiledVIA
                                                  05/28/19
                                                    USPS FIRST Entered   05/28/19 13:45:27 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document          Page 6 of 15
ANDREA REISS                             ANDREW A GREEN                           ANN BROSCIOUS
8325 LABONT WAY                          COTTRELL GREEN PA                        4523 SHORELINE DRIVE
EDEN PRAIRIE MN 55344-4425               2287 WATERS DR                           SPRING PARK MN 55384-9755
                                         MENDOTA HEIGHTS MN 55120-1363




ANNA FIESER                              ASSAEL INC                               BHM CAPITAL LLC
1002 VIRGINIA ST                         589 5TH AVE                              MESSERLI KRAMER PA
SAINT PAUL MN 55117-5136                 1154                                     JOSEPH W LAWVER
                                         NEW YORK NY 10017-4711                   100 S FIFTH STREET 1400 FIFTH STREET T
                                                                                  MINNEAPOLIS MN 55402




BARBARA A WEST                           BARBARA ANN WEST                         BARBARA HAMILTON SUSTAD
17112 SANDY LANE                         17112 SANDY LANE                         10618 SANOMA RIDGE
MINNETONKA MN 55345-3353                 MINNETONKA MN 55345-3353                 EDEN PRAIRIE MN 55347-1169




BARBARA TISEHART                         BARCLAY MASTER CARD                      BECKY CANTLEBERRY
1095 NENA COURT                          PO BOX 13337                             34346 45TH AVE
STILLWATER MN 55082-4592                 PHILADELPHIA PA 19101-3337               MOTLEY MN 56466-2423




BENY SOFER                               BENY SOFER INC                           BERNICK LIFSON PA
555 FIFTH AVE                            65 ROOSEVELT AVENUE                      5500 WAYZATA BLVD
NEW YORK NY 10017-2416                   SUITE 103A                               SUITE 1200
                                         VALLEY STREAM NY 11581-1106              MINNEAPOLIS MN 55416-1251




BEST BUY VISA                            BETSY BOND                               BETSY BOND
PO BOX 78009                             3517 FEDERAL DR 303                      3517 FEDERAL DRIVE
PHOENIX AZ 85062-8009                    EAGAN MN 55122-1374                      SAINT PAUL MN 55122-3509




BEVERLY DANN                             BLUE MOON PACKAGING                      BREMER BANK
2701 N OCEAN BLVD                        PO BOX 24726                             6900 FRANCE AVE S
UNIT E301                                JACKSONVILLE FL 32241-4726               EDINA MN 55435-2002
BOCA RATON FL 33431-7015




BRINKS                                   BRUCE CUMMINGS                           CARLA CORPORATION
PO BOX 677444                            4012 LORD LYON DR                        33 SUTTON AVE
DALLAS TX 75267-7444                     GIBSONIA PA 15044-9722                   EAST PROVIDENCE RI 02914-3400




CAROLINE BANKS                           CATHERINE SCHURMAN                       CHERIE Y ZACHARY
4271 SHERIDAN AVE SOUTH APT 408          18117 VALLEY VIEW ROAD                   10223 UPTON PLACE
MINNEAPOLIS MN 55410-1624                EDEN PRAIRIE MN 55346-4128               BLOOMINGTON MN 55431-2879
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  69 SERVED
                                           FiledVIA
                                                  05/28/19
                                                    USPS FIRST Entered   05/28/19 13:45:27 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 7 of 15
CUSTOM BUSINESS FORMS                    CYNTHIA WIZNER                           CAMILLA CARLSON
210 EDGE PLACE NE                        8970 HILLOWAY ROAD                       25440 SMITHTOWN ROAD
MPLS MN 55418-1153                       EDEN PRAIRIE MN 55347-2425               SHOREWOOD MN 55331-8443




CAPITAL ONE                              CAPITAL ONE BANK USA NA                  CARLA CORPORATION
PO BOX 6492                              BY AMERICAN INFOSOURCE AS AGENT          PO BOX 14192
CAROL STREAM IL 60197-6492               PO BOX 71083                             EAST PROVIDENCE RI 02914-0192
                                         CHARLOTTE NC 28272-1083




CAROL J PETERSON                         CAROL SCHUETTE                           CAROLINE BASSETT
3146B FARNUM DR                          13230 KERRY LANE                         4042 ABBOT AVE S
EAGAN MN 55121-1921                      EDEN PRAIRIE MN 55346-3140               MINNEAPOLIS MN 55410-1001




CARRIE BELL                              CATHERINE R KRUSE                        CATHERINE ZIMBA
17038 SADDLE WOOD                        7692 SOUTH BAY DRIVE                     5454 MAYVIEW ROAD
MINNETONKA MN 55345-2680                 BLOOMINGTON MN 55438-2900                MINNETONKA MN 55345-5935




CATHY KRUSE                              CATIE SCHUMAN                            CENTRAL TELEPHONE SALES SERV
7692 SOUTH BAY DRIVE                     29228 VALLEY VIEW ROAD                   12857 INDUSTRIAL PARK BLVD
BLOOMINGTON MN 55438-2900                EDEN PRAIRIE MN 55346                    MINNEAPOLIS MN 55441-3910




CHARLOTTE OHANLON                        CHASE                                    CHERIE ZACHARY
826 9TH STREET NW                        CARDMEMBER SERVICE                       10223 UPTON PLACE
ROCHESTER MN 55901-2660                  PO BOX 6294                              BLOOMINGTON MN 55431-2879
                                         CAROL STREAM IL 60197-6294




CINDY WIZNER                             CITY PAGES                               CLAIRE WHITE
8970 HOLLOWAY ROAD                       PO BOX 790445                            543 SAXONY COURT
EDEN PRAIRIE MN 55347-2425               SAINT LOUIS MO 63179-0445                CHASKA MN 55318-1471




CONNOISSEURS CORP                        CORPORATE FOUR INSURANCE                 CORRIN ROBINSON
17 PRESIDENTIAL WAY                      7220 METRO BLVD                          249 6TH ST NE
WOBURN MA 01801-1040                     EDINA MN 55439-2133                      MINNEAPOLIS MN 55413-4202




CULLIGAN                                 DAVID MELDAHL CARLSON                    DIANE YURECKO
DEPT 8511                                1003 BOSTON HILL ROAD                    9326 COLORADO RD
PO BOX 77043                             EAGAN MN 55123-1539                      BLOOMINGTON MN 55438-1506
MINNEAPOLIS MN 55480-7743
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  69 SERVED
                                           FiledVIA
                                                  05/28/19
                                                    USPS FIRST Entered   05/28/19 13:45:27 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 8 of 15
DAVID J WAGERS                           DAVID M CARLSON                          DAVID YOUNG
300 FORD ROAD                            1003 BOSTON HILL ROAD                    13943 BIRCHWOOD AVE
4                                        EAGAN MN 55123-1539                      ROSEMOUNT MN 55068-3584
ST LOUIS PARK MN 55426-4806




DEDE YURECKO                             DEBBIE CHESEN                            DEBORAH CLARK MATHEWS
9326 COLORADO RD                         7507 HAROLD AVE                          6948 CAVANAUGH GREEN
BLOOMINGTON MN 55438-1506                GOLDEN VALLEY MN 55427-4858              ROCKFORD MN
                                                                                  55373
                                                                                  ROCKFORD MN 55373-9521




DEBRA ARONE                              DIANE LOUISE HARAYDA                     DONNA BECK
9724 XERXES ROAD                         6701 THOMAS AVE S                        4700 LINWOOD CIRCLE
BLOOMINGTON MN 55431-2466                RICHFIELD MN 55423-1958                  GREENWOOD MN 55331-9296




DOUGLAS EDWARDS                          DOVES                                    EATON HUDSON JEWELRY ADVISERS
22038 WILDRIDGE RD                       98 CUTTERMILL RD                         3015 DUNES WEST BLVD
ALBERT LEA MN 56007-4931                 SUITE 493                                SUITE 201
                                         GREAT NECK NY 11021-3006                 MOUNT PLEASANT SC 29466-8218




ELEMENT TECHNOLOGIES LLC                 ELITE DESIGN INC                         ELITE PROTECTIVE SERVICES INC
4470 W 78TH ST CIRCLE                    424 SUNSET DRIVE                         PO BOX 117
SUITE 200                                HALLANDALE FL 33009-6540                 NEW LONDON MN 56273-0117
BLOOMINGTON MN 55435-5419




ELLEN HAWKINSON                          EMILY HAUGH                              ERIC WATKINS
623 N 8TH AVE                            301 14TH AVE N                           188 AMHERST STREET
PMB 184                                  HOPKINS MN 55343-7353                    SAINT PAUL MN 55105-1912
STURGEON BAY WI 54235-2131




ERIN M BARCLAY                           FIRST NATIONAL BANK OMAHA                FRANK SUNBERG
3811 WOODBINE STREET                     PO BOX 2557                              3209 GALLERIA
CHEVY CHASE MD 20815-4958                OMAHA NE 68103-2557                      1403
                                                                                  MINNEAPOLIS MN 55435-2553




FREDERICK GOLDMAN INC                    FREIDA ROTHMAN                           GARY JOHNSON
55 HARTZ WAY                             80 39TH STREET                           7310 YORK AVE S
SECAUCUS NJ 07094-2425                   SUITE 601-23                             201
                                         BROOKLYN NY 11232-2614                   EDINA MN 55435-4729




GABRIELLE CASEY                          GAIL BERMAN                              GALLERIA SHOPPING CENTER LLC
1360 UNIVERSITY AVE 104420               11915 ST ALBANS HOLLOW DR                62810 COLLECTION CENTER DRIVE
ST PAUL MN 55104-4086                    MINNETONKA MN 55305-3983                 CHICAGO IL 60693-6281
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  69 SERVED
                                           FiledVIA
                                                  05/28/19
                                                    USPS FIRST Entered   05/28/19 13:45:27 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document        Page 9 of 15
GAYLE MEYER                              GEMCO                                    GEMS ONE CORPORATION
8001 33RD AVE S                          1660 SOUTH HIGHWAY100                    16 WEST 46TH STREET
D468                                     SUITE 578                                NEW YORK NY 10036-4503
BLOOMINGTON MN 55425-4639                ST LOUIS PARK MN 55416-1566




GREGG EGGINTON                           GRETCHEN COHENOUR                        HAMILTON USA
18327 NICKLAUS WAY                       609 W 77TH ST                            PO BOX 72476161
EDEN PRAIRIE MN 55347-3440               WINONA MN 55987                          PHILADELPHIA PA 19170-6161




HANSEN CUSTOM JEWELERS                   HARVEY WEISS                             HELEN WINDER
6440 FLYING CLOUD DR                     11988 PENDLETON COURT                    6533 PAMELL AVE
115                                      EDEN PRAIRIE MN 55347-4945               EDINA MN 55435
EDEN PRAIRIE MN 55344-3321




I REISS                                  IREISS CO INC                            IPFS CORPORATION
45 NORTH STATION PLAZA                   45 N STATION PLAZA                       30 MONTGOMERY STREET
SUITE 406                                SUITE 406                                SUITE 501
GREAT NECK NY 11021-5011                 GREAT NECK NY 11021-5011                 JERSEY CITY NJ 07302-3821




INDOFF INC                               JOLEEN M MOEN                            JOSEPH YURECKO
PO BOX 842808                            790 WOODLAND DRIVE SE                    JOE YURECKO
KANSAS CITY MO 64184-2808                FOREST LAKE MN 55025-1622                315 CLOVERLEAF DR
                                                                                  GOLDEN VALLEY MN 55422-5106




JOSEPH YUREKO                            JUDITH H FREEBERG                        JACKIE GOLDARIS
315 CLOVER LEAF DRIVE                    8624 PINE HILL ROAD                      5701 WYCLIFFE ROAD
GOLDEN VALLEY MN 55422-5106              BLOOMINGTON MN 55438-1340                EDINA MN 55436-2264




JAMES CONWAY                             JANET DOUGLAS                            JANET POKORNY
4075 W 51ST ST                           5513 COUNTRYSIDE ROAD                    20329 ISLANDVIEW CIRCLE
209                                      EDINA MN 55436-2503                      LAKEVILLE MN 55044-4921
EDINA MN 55424-1410




JAYNE KENNELLY                           JEANNE KENADY                            JEFF YURECKO
14207 GLEN LAKE DR                       3964 PRINCETON AVE                       4532 RUTLEDGE AVE
MINNETONKA MN 55345-4978                 ST LOUIS PARK MN 55416-3019              EDINA MN 55436-1419




JEFFREY C ROBBINS ESQ                    JENNELLE R GOODRIE                       JENNIFER SIMON
AVISEN                                   10500 VIRGINIA CIR                       3209 GALLERIA
901 MARQUETTE AVE SUITE 1675             BLOOMINGTON MN 55438-2022                1701
MINNEAPOLIS MN 55402-3275                                                         EDINA MN 55435-2556
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  69 SERVED
                                           FiledVIA
                                                  05/28/19
                                                    USPS FIRST Entered   05/28/19 13:45:27 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 10 of 15
JESSICA DANLER                           JESSICA POTTS                            JEWELERS MUTUAL INSURANCE
14850 GILLASPIE RD                       320 EAST 152ND ST                        25804 NETWORK PLACE
WAMEGO KS 66547-9343                     BURNSVILLE MN 55306-5008                 CHICAGO IL 60673-1258




JEWELERS SERVICE CO INC                  JEWELRY WORKS LLC                        JO MUNDY
1300 GODWARD ST NE                       2502 HILLSBORO AVE N                     5500 GROVE STREET
MINNEAPOLIS MN 55413-1741                GOLDEN VALLEY MN 55427-3107              EDINA MN 55436-2212




JODY HARDER                              JOLEEN MOEN                              JOYCE SWANSON
2800 BAILEY COURT                        790 WOODLAND DR SE                       249 INTERLACHEN ROAD
NEWPORT MN 55055-4500                    FOREST LAKE MN 55025-1622                HOPKINS MN 55343-8525




JULIA JEVNICK                            JULIE JEVNICK                            KAREN M TATE
3508 IVY PLACE                           9487 MCGEE WAY                           6315 JAMES AVENUE SOUTH
WAYZATA MN 55391-9746                    EDEN PRAIRIE MN 55347-3494               RICHFIELD MN 55423-1229




KATHLEEN DEYOUNG                         KENNETH J ROBINSON                       KIR
5224 KNOX S                              11383 ENTREVAUX DRIVE                    6525 GUN PARK DR
MPLS MN 55419-1042                       EDEN PRAIRIE MN 55347-2862               SUITE 370-413
                                                                                  BOULDER CO 80301-3346




KONSTANTINO INC                          KAREN J DEKRO                            KAREN MOODY
CO DAVID H WANDER ESQ                    4226 HARRIET AVE S                       2505 SKYBLUE CT
DAVIDOFF HUTCHER CITRON LLP              MINNEAPOLIS MN 55409 1836                WHITE BEAR LAKE MN 55110-4770
605 THIRD AVE
NEW YORK NY 10158-3499




KAREN QUIST                              KAREN TATE                               KATE MAYBERRY
3417 BRYANT AVE S                        6315 JAMES AVE                           PO BOX 15
MINNEAPOLIS MN 55408-4111                RICHFIELD MN 55423-1229                  HAYWARD WI 54843-0015




KATE WALLIN                              KATE WALTERS                             KATHERINE REYNOLDS
1950 GRANT ALCOVE                        18986 FIRETHORN PT                       23 HIGHVIEW TERRACE
EAGAN MN 55122-2458                      EDEN PRAIRIE MN 55347-2106               BLOOMFIELD NJ 07003-3121




KATHY WINNICK                            KELLI WENTZ                              KERI SMASAL
4680 OLD KENT ROAD                       3641 422ND AVE S                         9607 CHICAGO AVE S
DEEPHAVEN MN 55331-9267                  MINNEAPOLIS MN 55406                     BLOOMINGTON MN 55420-4524
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  69 SERVED
                                           FiledVIA
                                                  05/28/19
                                                    USPS FIRST Entered   05/28/19 13:45:27 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document          Page 11 of 15
KEVIN DYBAL                              KEVIN DYBDAL                             KIM LEE
793 HAVENVIEW CT                         793 HAVENVIEW CT                         14350 ROBIN ROAD NE
MENDOTA HEIGHTS MN 55120-1800            MENDOTA HEIGHTS MN 55120-1800            PRIOR LAKE MN 55372-1292




KONSTANTINO                              LDM COMPANY                              LAI CHING WOO
3315 N 124TH ST                          4517 MINNETONKA BLVD                     16965 GALLEON CIRCLE
SUITE N                                  STE 300                                  ROSEMOUNT MN 55068-1993
BROOKFIELD WI 53005-3105                 MINNEAPOLIS MN 55416-5411




LAPP LIBRA THOMSON                       LAUREN GJOVIG                            LAVENDER MEDIA INC
120 S 6TH ST                             1215 HILLCOURT                           7701 YORK AVE S
SUITE 2500                               WILLISTON ND 58801                       SUITE 225
MINNEAPOLIS MN 55402-5155                                                         EDINA MN 55435-5884




LEDDEL DESIGNS                           LETHERT SKWIRA SCHULTZ                   LINDA GARETZ
875 MARINERS ISLAND BLVD                 170 E SEVENTH PLACE                      6300 YORK AVE S
104                                      SUITE 100                                102
SAN MATEO CA 94402                       SAINT PAUL MN 55101-2361                 EDINA MN 55435-2287




LINDA R GARETZ                           LINDA SCHILTZ                            LINDA STANDAGE
6300 YORK AVE S                          11957 TIFFANY LANE                       93846 VIKING WAY
102                                      EDEN PRAIRIE MN 55344-5384               STURGEON LAKE MN 55783-3534
EDINA MN 55435-2287




LINDA THIELEN                            LINEA BAUSSAN                            LISA A ESTLOW
11201 INDEPENDENCE AVE                   265 CESAR CHAVEZ ST                      100 SHASTA CIR W
CHAMPLIN MN 55316-3119                   SAINT PAUL MN 55107-2352                 CHANHASSEN MN 55317-9470




LISA ERICKSON                            LISA ESTLOW                              LORI SCHAAR
3225 W 38TH ST                           100 SHASTA CIRCLE                        PO BOX 1125 CHANHASSEN
MINNEAPOLIS MN 55410-1158                CHANHASSEN MN 55317-9470                 CHANHASSEN MN 55317-1125




LYNNE ASPNES                             MAD MONKEY MEDIA                         MAGGIE HENJUM
PO BOX 261                               PO BOX 302                               3224 WEBSTER AVE
PETOSKEY MI 49770-0261                   SAINT MICHAEL MN 55376-0302              ST LOUIS PARK MN 55416-2131




MARGARET BUCHANAN                        MARGARET KENNEALLY                       MARGARET MACRAE
5400 VERNON AVE S                        6220 W 34TH ST                           4940 DODD ROAD
5400 VERNON AVE S APT 301 MN 55436       1                                        SAINT PAUL MN 55123-2350
-2341                                    ST LOUIS PARK MN 55416-2078
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  69 SERVED
                                           FiledVIA
                                                  05/28/19
                                                    USPS FIRST Entered   05/28/19 13:45:27 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 12 of 15
MARGARET MARSH                           MARGARET THOMAS                          MARILYN J RUDD
526 COUNTY ROAD 9 SE                     267 WEAVER ST                            141 EAST 105TH STREET CIR
WILLMAR MN 56201-4749                    MANKATO MN 56001-4664                    MINNEAPOLIS MN 55420-5309




MARILYN PALMER                           MARILYN AND BILL KUEHL                   MARLENE PAULEY
1 RIVERCREST LANE                        1524 CREEK LANE                          5700 DUNCAN LANE
STILLWATER MN 55082-4258                 NORTHFIELD MN 55057-3403                 EDINA MN 55436-1604




MARSHA SHOTLEY                           MARSHA UNTHANK                           MARTI BELTZ
13928 21ST ST N                          1014 W 53RD ST                           1901 PENN AVE
STILLWATER MN 55082-1502                 MINNEAPOLIS MN 55419-1166                MINNEAPOLIS MN 55405-2210




MARY ANN CAMPO                           MARY BARND                               MARY JANE HASCHIG
510 W 53RD ST                            413 E 99TH ST                            4909 STEEPLECHASE CT
MINNEAPOLIS MN 55419-1225                BLOOMINGTON MN 55420-4951                EAGAN MN 55122-3046




MARY JEANNE LEVITT                       MARY SONNEN                              MAXINE JEFFRIS
1999 WELLSLEY AVE                        5920 OSGOOD ST S                         6629 LOGAN AVE S
SAINT PAUL MN 55105-1619                 AFTON MN 55001-9679                      RICHFIELD MN 55423-2164




MELANIE TSCHIDA                          MERYLL PAGE                              MICHAEL BONDANZA INC
1134 IVY HILL DR                         2825 MONTERY PARKWAY                     10 EAST 36TH ST
MENDOTA HEIGHTS MN 55118-1829            ST LOUIS PARK MN 55416-3959              NEW YORK NY 10016-3302




MICHAEL HENDERSON                        MIMI BAKER                               MINNEAPOLIS GEMOLOGICAL SERV
2783 WAGON WHEEL CURVE                   3900 W 25TH ST                           1316 LIBERTY COURT
CHASKA MN 55318-1580                     MINNEAPOLIS MN 55416-3865                NORTHFIELD MN 55057-2915




MOORE CREATIVE TALENT                    NSP DBAXCEL ENERGY                       NAMBE
3130 EXCELSIOR BLVD                      PO BOX 9477                              200 W DEVARGAS ST
MINNEAPOLIS MN 55416-4667                MINNEAPOLIS MN 55484-0001                SUITE B
                                                                                  SANTA FE NM 87501-2672




NANCI KNOTT CO                           NANCY HEINERSCHEID                       NANCY MCDANIELS
280 SHEFFIELD ST                         3116 W LAKE ST                           1938 SHERIDAN AVE
MOUNTAINSIDE NJ 07092-2303               313                                      SAINT PAUL MN 55116-2657
                                         MINNEAPOLIS MN 55416-5258
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  69 SERVED
                                           FiledVIA
                                                  05/28/19
                                                    USPS FIRST Entered   05/28/19 13:45:27 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document          Page 13 of 15
                                         INTERNATIONAL
NANTAWAN LEWIS                                                                    NICOLE J PAULBICK
1225 LASALLE AVE                         NEW ITALIAN ART                          238 CRETIN AVE S
2104                                     VIA TRIESTE 615048                       2
MINNEAPOLIS MN 55403-2332                VALENZA ITALY                            SAINT PAUL MN 55105-1259




ODELIA JEWELRY                           OSCAR HEYMAN BROTHERS INC                PENELOPE STEVEN RAKES
62 W 47TH ST                             501 MADISON AVE                          6201 MILDRED AVE
SUITE 601                                NEW YORK CITY NY 10022-5676              EDINA MN 55436-2606
NEW YORK CITY NY 10036-3272




PARCEL PRO LLC                           PAT DAY                                  PATRICIA EBBERT
PO BOX 419398                            10632 UTICA ROAD                         3806 ABBOTT AVE S
BOSTON MA 02241-9398                     BLOOMINGTON MN 55437-2854                MINNEAPOLIS MN 55410-1035




PAULA MURRAY                             PAWNWORKS                                PLASTICREST PRODUCTS INC
725 MINNESOTA STREET                     1301 RIVERWOOD DR                        4519 W HARRISON ST
MONTICELLO MN 55362-5800                 UNIT 1                                   CHICAGO IL 60624-3099
                                         BURNSVILLE MN 55337-1547




PRECIOUS JEWELRY                         REBECCA M BJORNSON                       REBECCA M BJORNSON
PO BOX 5381                              5343 PORTLAND AVENUE SOUTH               5343 PORTLAND AVE
NEW YORK NY 10185-5381                   MINNEAPOLIS MN 55417-1722                MINNEAPOLIS MN 55417-1722




RENEE LINDQUIST                          RICHARD DAHLIN                           RICHARD L DAHLIN
8680 MAGNOLIA CT                         4652 BLUEBELL TRAIL N                    4652 BLUEBELL TRAIL N
212                                      MEDINA MN 55340-4573                     MEDINA MN 55340-4573
EDEN PRAIRIE MN 55344-6677




RIO GRANDE                               ROBERT C KLEIN ASSOC                     ROBERT J STRUYK TRUSTEE
7500 BLUEWATER ROAD NW                   8900 PENN AVE S                          DORSEY WHITNEY
ALBUQUERQUE NM 87121-1962                SUITE 101                                401 E EIGHTH ST SUITE 319
                                         MINNEAPOLIS MN 55431-2099                SIOUX FALLS SD 57103-7031




ROBIN YOUNG                              ROFFERS GROUP LLC                        ROGER POMEROY
5124 NOLAN DRIVE                         218 WASHINGON AVE N                      8050 PENNSYLVANIA RD
MINNETONKA MN 55343-8900                 SUITE 220                                BLOOMINGTON MN 55438-1135
                                         MINNEAPOLIS MN 55401-2215




RUTH A AND RAYMOND A REISTER             RUTH LORDAN                              S KASHI
CHARITABLE TR                            6453 BARRIE ROAD                         175 GREAT NECK ROAD
401 E 8TH ST                             EDINA MN 55435-2301                      SUITE 204
SUITE 319                                                                         GREAT NECK NY 11021-3313
SIOUX FALLS SD 57103-7031
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  69 SERVED
                                           FiledVIA
                                                  05/28/19
                                                    USPS FIRST Entered   05/28/19 13:45:27 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 14 of 15
SARAH SIVRIGHT                           SOMERSET MFG INC                         SUSAN BEISANG
5051 DREW AVE S                          36 GLEN COVE ROAD                        4 FALCON LANE
MINNEAPOLIS MN 55410-2026                ROSLYN HEIGHTS NY 11577-1703             NORTH OAKS MN 55127-6317




SALLY BRUTGER                            SALLY R BRUTGER                          SANDI CALVELAGE
7314 PENN AVE S                          7314 PENN AVE S                          10727 LINDAHL BLUFFS TRAIL
RICHFIELD MN 55423-2821                  RICHFIELD MN 55423-2821                  BLOOMINGTON MN 55420-5652




SARAH ROCKLER                            SCOTT BROWN                              SCOTT H RUDD
2950 DEAN PARKWAY APT 1901               4132 VERNON AVE S                        7300 GALLAGHER DRIVE
MINNEAPOLIS MN 55416-4428                STE 207                                  APT 311
                                         ST LOUIS PARK MN 55416-3193              EDINA MN 55435-3104




SHARON CAREY                             SHEILA HAGSTROM                          SIMON G
5237 16TH AVE S                          10391 108TH PLACE N                      528 STATE ST
MINNEAPOLIS MN 55417-1813                MAPLE GROVE MN 55369-2638                GLENDALE CA 91203-1524




SOFER JEWELRY LLC                        SOFER JEWELRY LLC                        SOMERSET MANUFACTURING
65 ROOSEVELT AVENUE                      555 FIFTH AVE                            36 GLEN COVE ROAD
SUITE 103A                               NEW YORK NY 10017-2416                   EAST HILLS NY 11577-1703
VALLEY STREAM NY 11581-1106




SPARK CREATIONS INC                      STACIE OLSON                             STAR TRIBUNE
10 W 46TH ST                             5300 FARLEY AVE SE                       650 3RD AVE S
NEW YORK NY 10036-4515                   DELANO MN 55328-8156                     SUITE 1300
                                                                                  MINNEAPOLIS MN 55488-0002




STARDUST DESIGN                          STEVEN I HILSENRATH                      STRINGING BY LUCY
550 SOUTH HILL ST                        65 ROOSEVELT AVENUE                      8850 RIVER HEIGHTS WAY
SUITE 967                                SUITE 103A                               INVER GROVE HEIGHTS MN 55076-3478
LOS ANGELES CA 90013-2429                VALLEY STREAM NY 11581-1106




SUSAN ENGELKING                          SUSAN HAYNES                             SUSAN MCINTOSH
565 EBEN COURT                           CO KATHY SANDLIN                         1405 NE 4TH PLACE
STILLWATER MN 55082-3702                 9324 PARK AVENUE SOUTH                   FORT LAUDERDALE FL 33301-1371
                                         BLOOMINGTON MN 55420-3835




SUSAN SCHAEFER                           SUSAN USTIPAK                            TARA CLARK
1920 1ST STREET SOUTH                    6301 UPPER 44TH ST N                     4808 ROLLING GREEN PKWY
1806                                     SAINT PAUL MN 55128-2519                 EDINA MN 55436-1348
MINNEAPOLIS MN 55454-1270
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  69 SERVED
                                           FiledVIA
                                                  05/28/19
                                                    USPS FIRST Entered   05/28/19 13:45:27 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 15 of 15
TARYN NELSON                             THE ESTATE OF FRANKLIN S SUNBERG         TAMMY NEILSON
514 AMERICAS WAY 5751                    CO MARK A SUNBERG                        105 SUNRISE COURT
BOX ELDER SD 57719-7600                  17 MERILANE AVENUE                       MEDINA MN 55340-4554
                                         EDINA MN 55436-1335




TARYN NELSON                             TAVA CLARK                               TENNIE CHUBB
1915 CASA DEL RIO                        4808 ROLLING GREEN PARKWAY               13432 WAHBURN AVENUE S
194                                      EDINA MN 55436-1348                      BURNSVILLE MN 55337-2193
BENSON AZ 85602-7539




TENNIE L CHUBB                           TERESA FLEMING                           THOMAS W VON KUSTER JR
13432 WASHBURN AVE S                     4035 WEST 65TH STREET                    5413 WOODCREST DR
BURNSVILLE MN 55337-2193                 122                                      MPLS MN 55424-1649
                                         EDINA MN 55435-1749




TOM GREENSHIELDS                         TRANS ALARM INC                          TRAVELERS BUSINESS INSURANCE
2920 HIGHLAND CT                         PO BOX 776146                            PO BOX 660317
MOUND MN 55364-8500                      CHICAGO IL 60677-6146                    DALLAS TX 75266-0317




TWIN CITY STAFFING                       US BANK                                  US TRUSTEE
PO BOX 120474                            PO BOX 5229                              1015 US COURTHOUSE
NEW BRIGHTON MN 55112-0018               CINCINNATI OH 45201-5229                 300 S 4TH ST
                                                                                  MINNEAPOLIS MN 55415-3070




VICKY SLOMIANY                           VINOANDES LLC                            WILLIAM AND MARILYN KUEHL
4604 BRUCE AVE                           5127 IRVING AVENUE SOUTH                 1524 CREEK LANE
EDINA MN 55424-1123                      MINNEAPOLIS MN 55419                     NORTHFIELD MN 55057-3403
                                         MINNEAPOLIS MN 55419-1125




WALTER DONNELLY                          WENDY LEGGE                              WILLSON DECLARATION OF TRUST
6 ACADEMY WAY S                          4100 COFFMAN LANE                        CO WENDY LEGGE
SAINT PETERSBURG FL 33711-5130           MINNEAPOLIS MN 55406-3644                4100 COFFMAN LANE
                                                                                  MINNEAPOLIS MN 55406-3644




                                                                                  EXCLUDE
YEDDA MARKS                              ZINA
4508 GARRISON LANE                       470 BEVERLY DRIVE                        CHAD A KELSCH
EDINA MN 55424-1847                      BEVERLY HILLS CA 90212-4402              KELSCH LAW FIRM PA
                                                                                  3350 ANNAPOLIS LANE N
                                                                                  STE C
                                                                                  PLYMOUTH MN 55447-5389



                                         EXCLUDE
JOHN D LAMEY III                                                                  RALPH V MITCHELL
980 INWOOD AVENUE NORTH                  NAUNI JO MANTY                           LAPP LIBRA THOMSON STOEBNER PUSCH
OAKDALE MN 55128-6625                    MANTY ASSOCIATES PA                      120 SOUTH 6TH STREET SUITE 2500
                                         401 SECOND AVENUE NORTH                  MINNEAPOLIS MN 55402-5155
                                         SUITE 400
                                         MINNEAPOLIS MN 55401-2097
